Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered November 15, 1989, upon a verdict convicting defendant of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
Defendant’s principal contention on appeal is that he was denied the effective assistance of counsel because his trial attorney did not adequately explore and present his claimed defense that he was not driving the vehicle when it was stopped. However, defendant’s criticism that this defense was not explored more vigorously by calling more witnesses is "nothing more than an attack on the trial strategy employed and does not substantiate a denial of meaningful representation” (People v Szarka, 163 AD2d 758). Defendant’s remaining arguments are also without merit (see, People v Bleakley, 69 NY2d 490, 495; People v Miller, 163 AD2d 627, 629).
Judgment affirmed.
Kane, J. P., Weiss, Levine, Mercure and Harvey, JJ., concur.